DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slaughter (US 20160221625) in view of Chen (US 2010/0123402).
Regarding Claim 1, Slaughter discloses, in at least fig. 1 and 2,  a control system coupled to a vehicle, the control system comprising: a lighting system (fig. 2); a first controller (102) coupled to the lighting system; and one or more sensors (108, 110, 112, 114), coupled to the first controller (102) and configured to detect one or more operating conditions, wherein upon detection of one or more operating conditions the one or more sensors (108, 110, 112, 114) send one or more signals (106) to the controller, and wherein the controller regulates one or more modes of operation of the lighting system in response to the one or more signals ([0035]). 

Chen, also in the art of control systems, discloses in fig. 5 a user interface (3a) configured to program one or more modes of operation of the lighting system to be automatically responsive to the detected one or more operating conditions, such that a change in operating conditions causes a change in at least one user selected setting of the lighting system ([0018] disclose that a the moving direction of the bicycle B, with the manual control of the user and generates a direction signal and sends the direction signal to the microprocessor 11. When the bicycle B turns to the left, the microprocessor 11 generates a control signal s41 and transmits it to the left indicator lamp 231 via the controller 232. Receiving the control signal s41, the left indicator lamp 231 is turned on and flashes. When turning of the bicycle is over, the controller 232 turns off the left indicator lamp 231).
It would have been obvious to one having ordinary skill in the art to have a user interface that can configured to program one or more modes of operation of the lighting system to be automatically responsive to the detected one or more operating conditions for the purpose of allowing smart manual control. 

Regarding Claim 2, Slaughter in view of Chen teaches the control system of claim 1, wherein the lighting system includes at least a first LED capable of a first photometric distribution and a second LED capable of a second photometric distribution 
Regarding Claim 3, Slaughter in view of Chen teaches the control system of claim 2, wherein power is regulated incrementally (PWM duty cycles) to the first and second LEDs in two or more modes of operation such that the beam pattern formed by the first and second photometric distributions is incrementally transformed from the first photometric distribution to the second photometric distribution ([0038]).
	Regarding Claim 5, Slaughter in view of Chen teaches the control system of claim 2, wherein the first photometric distribution is narrow with respect to the second photometric distribution ([0031]- “narrow symmetrical, wide symmetrical and other non-symmetrical types) are employed to create a total drive distribution that changes according to input data as described.”)
	Regarding Claim 6, Slaughter in view of Chen teaches the control system of claim 1, wherein the lighting system includes at least a first LED (116) capable of a first photometric distribution (210), a second LED (118) capable of a second photometric distribution (220) different from the first photometric distribution, and a third LED (120) capable of a third photometric distribution (230) different from the first and second photometric distributions, wherein power is regulated to the first, second, and third LEDs to transform a beam pattern formed by the first, second, and third photometric distributions ([0035]).
 	Regarding Claim 7, Slaughter in view of Chen teaches the control system of claim 6, wherein power is regulated incrementally to the first, second, and third LEDs in 
	Regarding Claim 8, Slaughter in view of Chen teaches the control system of claim 1, wherein a second controller includes a user interface configured to generate one or more signals in response to input receive from a user, and the second controller communicates with the first controller (102) to cause the lighting system to operate in one or more modes of operation in response to the operating conditions ([0049]).
	Regarding Claim 9, Slaughter in view of Chen teaches the control system of claim 1, wherein the one or more operating conditions includes at least one of a vehicle condition, an environmental condition, and a user condition ([0031] and [0049]).
	 Regarding Claim 10, Slaughter in view of Chen teaches the control system of claim 1, wherein the one or more sensors (108, 110, 112, 114) are configured to detect at least one of a vehicle speed, a change in direction of the vehicle, a location of the vehicle, light incident on the vehicle, objects around the vehicle, and a user's visual direction (speedometer 112).
	Regarding Claim 11, Slaughter a controller configured to enable user interaction with a lighting system on a vehicle (such as a bicycle), the controller comprising: a user interface configured to generate one or more signals in response to input received from a user ([0049]); and a connection configured to relay the one or more signals from the user interface to the lighting system to cause the lighting system to operate in one or more modes of operation in response to operating conditions. 

Chen, also in the art of control systems, discloses in fig. 5 a user interface (3a) configured to program one or more modes of operation of the lighting system to be automatically responsive to the detected one or more operating conditions, such that a change in operating conditions causes a change in at least one user selected setting of the lighting system ([0018] disclose that a the moving direction of the bicycle B, with the manual control of the user and generates a direction signal and sends the direction signal to the microprocessor 11. When the bicycle B turns to the left, the microprocessor 11 generates a control signal s41 and transmits it to the left indicator lamp 231 via the controller 232. Receiving the control signal s41, the left indicator lamp 231 is turned on and flashes. When turning of the bicycle is over, the controller 232 turns off the left indicator lamp 231).
It would have been obvious to one having ordinary skill in the art to have a user interface that can configured to program one or more modes of operation of the lighting system to be automatically responsive to the detected one or more operating conditions for the purpose of allowing smart manual control. 

Claims 4, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Slaughter in view of Chen and Mouzas (US 20060082221).  
Regarding Claim 4, Slaughter in view of Chen teaches the control system of claim 2.
Slaughter does not expressly disclose wherein a first reflector is configured to subtend light emitted by the first LED into the first photometric distribution, and wherein a second reflector is configured to subtend light emitted by the second LED into the second photometric distribution. 
Mouzas, also in the art of controllers, discloses a first reflector is configured to subtend light emitted by the first LED into the first photometric distribution, and wherein a second reflector is configured to subtend light emitted by the second LED into the second photometric distribution (One Dynaview headlamp actually consists of two headlamps in a high tech housing with dual reflectors.  The upper reflector chamber is responsible for the conventional high beam, while the lower reflector chamber has been optimised to produce the inside illumination of the curve using asymmetrical free-form technology see [0014]).
It should be noted that a reflector would help focus the light.
Consequently, it would have been obvious to one having ordinary skill in the art at the time of the effective filling date to make the device as claimed. The motivation would have been to focus the light.  

Regarding Claim 13, Slaughter in view of Chen teaches the controller of claim 11.

Mouzas, also in the art of controllers, discloses alternate controller which receives the one or more signals from the controller and selects one or more modes of operation of the lighting system ([0035]).
It should be noted that an alternate controller would allow manual control of the lamp. Consequently, it would have been obvious to one having ordinary skill in the art at the time of the effective filling date to make the device as claimed. The motivation would have been to allow manual control and thus conform the light to the user’s preferences. 
	Regarding Claim 16, Slaughter in view of Chen and Mouzas teaches controller of claim 13, wherein one or more sensors (108, 110, 112, 114) are coupled to the a controller (and that the controller can be coupled to an alternate controller as taught by Mouzas) therefore it would have been obvious for the alternate controller to couple to the one or more sensors (108, 110, 112, 114) configured to detect the one or more operating conditions and upon detection to send one or more signals to the alternate controller, and wherein the alternate controller uses the one or more signals from the one or more sensors (108, 110, 112, 114) and the one or more signals from the user interface to regulate one or more modes of operation of the lighting system.
	Regarding Claim 14, Slaughter in view of Chen and Mouzas teaches the controller of claim 13.  
Slaughter does not expressly disclose wherein the connection is wherein the one or more signals are received wirelessly by the alternate controller. 

It should be noted that a wire connection is would lights in different locations to be operated with a wire. Consequently, it would have been obvious to one having ordinary skill in the art at the time of the effective filling date to make the device as claimed. The motivation would have been to put the lights in different locations to be operated with a wire.
	Regarding Claim 15, Slaughter in view of Chen and Mouzas teaches the controller of claim 13, Slaughter does not expressly disclose wherein the one or more modes of operation are selected by the alternate controller via a wired connection to the lighting system. 
 	Chen, also in the art of bicycle lights, wherein the one or more modes of operation are selected by the controller via a wired connection to the lighting system (Fig. 3 shows wire see [0022]). 
It should be noted that a wire connection is would lights in different locations to be operated with a wire. Consequently, it would have been obvious to one having ordinary skill in the art at the time of the effective filling date to make the device as claimed. The motivation would have been to put the lights in different locations to be operated with a wire.  
Response to Arguments
Applicant's arguments filed 10/05/2020 have been fully considered.  
Applicant argued on pages 8-9 and the first paragraph of page 10 that the prior Slaughter does not disclose the features of Independent Claim 1.  The Examiner agrees 
Applicant argues in paragraph 2 of page 10 that “Mouzas and Chen were not relied on for rejecting the independent claims, nor do they correct the deficiencies of Slaughter in view of the amended claims.”  The Examiner notes that Applicant has stated that Chen does not “correct the deficiencies of Slaughter” but that Applicant does not provide specifics as to why Chen would not correct the deficiencies of Slaughter, accordingly the new ground of rejection which relies on previously cited Chen is proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB R STERN/Examiner, Art Unit 2879  

/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879